Citation Nr: 1022362	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO. 05-32 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for a herniated nucleus 
pulposus of the cervical spine with right C7 radiculopathy 
(claimed as a neck injury in service with severe weakness of 
the right side).

2. Entitlement to chronic fatigue and depressed stamina, 
claimed as secondary to the cervical spine disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from January 1972 to January 
1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Nashville, Tennessee, Regional Office 
(RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking to establish service connection for a 
cervical spine disability, and for a disability manifested by 
fatigue, which he contends is caused by the medicine he takes 
for his cervical spine disability. He contends that he 
sustained a neck injury during service that resulted in his 
current cervical spine disability. The Veteran testified that 
during basic training he was hit in the neck with a pugil 
stick. He has also previously reported an incident in which 
he states that he dove off a bunker while in Vietnam. 

For service connection, the claims folder must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury." See Pond v. 
West, 12 Vet. App. 341, 346 (1999). In other words, 


entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service. 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a). Under 38 C.F.R. § 
3.310(a), service connection may also be granted on a 
secondary basis for a disability that is proximately due to a 
service-connected disability.

All benefit of the doubt will be resolved in the Veteran's 
favor. 38 C.F.R. § 4.3. When all the evidence is assembled, 
VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In this case, the Veteran's cervical spine claim was remanded 
in August 2007 for a medical opinion as to the likelihood of 
the Veteran's cervical spine disability being related to his 
period of active service. An opinion was obtained in April 
2008, but it is not sufficient for rating purposes. The 
examiner, after discussing the Veteran's history and 
examination, opined that the "currently diagnosed cervical 
spine degenerative joint disease (especially levels C4  to 
C7) with radiculopathy and weakness involving right C5-7 
roots is less likely as not (less than 50/50 probability) 
caused by or a result of the pugil stick injury sustained in 
basic training."  The examiner, however, goes on to say, 
"it is just as likely as not that the Veteran would have 
developed degenerative cervical spine disease and stenosis 
without his neck injury in the military." This statement 
implies then that it is just as likely as not that the neck 
injury in service is the cause of the current cervical spine 
injury. Thus, this one opinion seemingly contains both a 
negative opinion and an opinion in equipoise. It is unclear 
which the examiner intended on conveying. Because the opinion 
in this matter lacks clarity, the issue must be remanded in 
order to seek a clarifying addendum.

Also, under 38 C.F.R. § 3.159(b), VA has a duty to notify the 
Veteran of the evidence required in order to grant his claim. 
A review of the June 2004 letter to the Veteran reveals that 
he has not been provided with the evidence necessary to 
obtain 


service connection on a secondary basis. Because his fatigue 
claim is a secondary claim, this notice must be provided to 
the Veteran before this issue can be fairly adjudicated.

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has met its duty to 
notify the Veteran of the evidence 
necessary to establish service connection, 
including on a secondary basis.

2. Obtain an addendum to the April 2008 VA 
opinion. The addendum should clarify the 
opinion as to the etiology of the 
Veteran's cervical spine disability. In 
particular, the examiner is asked to 
address the following question: is it at 
least as likely as not (i.e., probability 
of 50 percent) that the Veteran's current 
cervical spine disability is causally 
connected to any event in service, 
including a traumatic injury during basic 
training, or in the alternative, is it at 
least as likely as not (i.e., probability 
of 50 percent) that the Veteran's current 
cervical spine disability was incurred in 
service without evidence of a causative 
injury?  The rationale for any opinion 
expressed should be clear in the report.

3. Readjudicate the Veteran's claim. If 
the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



__________________________________________
MARJORIE AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).


